Early in the year 1914, under the provision of chapter 190 of the Session Laws of 1913, a proposition was submitted to the people of Saline township, Mayes county, to vote bonds in the sum of $20,000 to raise funds for the erection of a bridge across Grand river, which bounds said township on the west. The election resulted in the bonds being authorized, and they were issued and placed in the hands of the county treasurer to be offered for sale. Plaintiff in error, as plaintiff, thereupon commenced an action in the district court of that county to enjoin the sale of the bonds and to enjoin the officers of the county from putting into operation the taxing machinery of the county to levy and collect taxes on account thereof. The defendants, who *Page 268 
are the defendants in error in this court, demurred to plaintiff's petition, the demurrer was sustained by the court, and the case was brought here on appeal.
Contained within the boundaries of Saline township is Salina, a town of less than 1,500 population, whose voters participated in the bond election, and one of the chief contentions of the plaintiff in his injunction suit was, and is here, that the town of Salina was no part of the municipal township of Saline; that its voters had no right to participate in said bond election; that three-fifths of the voters of Saline township, exclusive of the voters of the town of Salina, voting at said election, did not assent to the issuance of the bonds; and that said bonds are therefore void as having been issued in violation of the provisions of section 26 of article 10 of the Constitution of Oklahoma. This was the chief issue of law on which the demurrer was tried in the district court, and is the issue chiefly urged in the briefs in this court, and will be the first proposition considered.
To determine the question of whether Salina was a part of the municipal township of Saline, and whether its voters had the right to participate in the bond election held to authorize the bridge bonds in question in this action, it will, we think, only be necessary to digest section 8172 of the Revised Laws of Oklahoma 1910, which reads, in part, as follows:
"The board of commissioners of each county shall organize same into municipal townships: Provided, that no city or incorporated town of more than fifteen hundred inhabitants shall be included within the corporate limits of any township. They shall cause a plat and record thereof to be made by the county clerk. * * *" *Page 269 
This section not being perfectly clear and unambiguous with reference to what cities or towns shall or may be included within the corporate limits of and be a part of a municipal township, the question in point calls for its interpretation as to whether a town of less than 1,500 population, located within the limits of a municipal township, constitutes a part of the township within which it is located for general municipal township purposes, and, if such a town shall be comprised within such a township for such purposes, then the town of Salina constituted a part of the municipal township of Saline, and properly participated in the bond election in question, and plaintiff in error's contention on that score must fail.
In arriving at the meaning of the above-quoted section of the statute in respect to its application to this case it will be necessary, if possible, to determine, from the language employed, the intent of the Legislature when it adopted that section of the Harris-Day revision of the Code, and in doing so it becomes necessary to determine the meaning of the sentence, "Provided, that no city or incorporated town of more than fifteen hundred inhabitants shall be included within the corporate limits of any township," when taken in connection with all other parts of the section. The ambiguity of the entire section does not consist in any ambiguity in the above-quoted sentence, for that sentence is perfectly clear, and means that no city or town of more than 1,500 inhabitants shall comprise a part of a municipal township, and it would do violence to the English language to construe it to mean that no city or town, of whatever population, shall be comprised within a municipal township in this state, so the only logical interpretation of the section referred to, including the proviso, is that no municipal township shall *Page 270 
comprise within its municipal organization any city or town within its municipal limits having a population of more than 1,500, and any city or town therein having a population of 1,500 or less shall be comprised within such a township for general municipal purposes. There being no other statute on the subject, we believe this interpretation to be the correct one, and one which is in no way inconsistent with the general plan of state organization. We find counties comprising within their political organizat ons townships, school districts, cities, and towns, all having their distinct municipal organizations, and the interpretation of the section of the statute under consideration which makes an incorporated city or town of 1,500 population or less a part of the municipal township within the limits of which it lies in no way violates any statute of the state or logical rule of reasoning.
We, therefore, conclude that the town of Salina was a part of Saline township, and that its voters were legally entitled to participate in the bond election involved in the consideration of this action.
Plaintiff in error further contends that the Bridge Bond Act did not include within its scope the incorporated cities or towns located within the limits of townships of the state. We think there is nothing in that act inconsistent with the view here expressed. It is also contended that it is clearly the meaning of the Bridge Bond Act that each separate municipality, whether township, city, or town, should be a separate taxing district for the purposes of that act. That contention is probably correct when considered in connection with separate and independent actions of such municipalities; that is, when townships act in their township capacities, when cities *Page 271 
act in their capacities as cities, and when towns act in their individual capacities as towns, they must act independently of any other municipality within which they are located, but there is nothing in such a construction of the statute which will prevent an incorporated town of 1,500 population or less being a part and parcel of the municipal township in which it is located, any more than such a construction of the same statute would prevent a township being a part of the county in which it is located for general county purposes.
It is urged that the county commissioners were not the proper persons to call the bond election at which the bonds in question were authorized, for the reason that, although Mayes county is one of the counties in which township organization was attempted to be abolished, the act attempting to abolish it (chapter 214, Sess. Laws 1913) was unconstitutional because it was a special or local act, and no notice of its intended introduction was given as provided by section 32 of article 5 of the Constitution; but there was no allegation in plaintiff's petition that such notice was not given, and, in the absence of such an allegation, the presumption of law is, even though said act may be special or local, that when it was enrolled, authenticated, approved, and filed in the office of the Secretary of State, its passage by the Legislature was regular, and that the proper notice was given.
And, finally, it is contended that, if the township government abolition act is valid, it provides that "no township funds shall be used or expended except in the township where raised," and that, as one-half of the bridge proposed to be built with the proceeds of the bonds in question is in another township, Grand river *Page 272 
being the dividing line and the river to be bridged, the expenditure of Saline township funds therefor would be unauthorized and the bonds are therefore void, they having been authorized for that purpose only; but the Bridge Bond Act (Sess. Laws 1913, c. 190, sec. 1) expressly says:
"That the township board of directors of any township in the State of Oklahoma bordering on or lying adjacent to any river is hereby authorized and empowered in the manner provided by this act to issue bonds of such township for the purpose of building, constructing, repairing or purchasing bridges across such river. * * *"
And, as the two laws were passed at the same session of the Legislature, and related to different subject-matters, they are not to be construed as being inconsistent with each other, but the specific provision of the Bridge Bond Act must govern in respect of the subject-matter of that act, and will stand as against the general provision of the other act. Columbia Bank  Trust Co. v. United States Fidelity   Guaranty Co.,33 Okla. 535, 126 P. 556.
Finding no error in the judgment of the district court of Mayes county, we recommend that the same be affirmed.
By the Court: It is so ordered. *Page 273